DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 December 2020 has been entered. Claims 1, 2, 5, 18, 19, and 22 remain pending in the application. Applicant’s amendment to the claims have overcome each and every 112 rejection previously presented in the non-final office action mailed 29 September 2020.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities:
In line 6 of claim 1, “the suture” should read “the at least one suture length”
In line 7 of claim 1, “the second end portion” should read “a second end portion”
In line 11 of claim 1, “the plurality of medial anchors” should read “a plurality of medial anchors”
In line 1 of claim 22, “the suture” should read “the at least one suture length”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 2, 5, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0038267) in view of Cooper (US 5,683,417).
Regarding claim 1, Allen discloses a surgical implant system, comprising: an implant device having: at least one distal anchor (fig. 8, element 14) engageable with an obturator muscle or membrane; and at least one suture length 30b having a first end portion coupled to the at least one distal anchor (examiner notes that one structure may be “coupled” to another through multiple intermediate structures), the at least one distal anchor includes an elongate body portion having a first surface portion (facing element A) and a second surface portion (facing element B) opposite the first surface portion, the first surface portion facing towards a plurality of medial anchors (fig. 8, element 16), the second surface portion includes a first cavity portion (fig. 5, element 17) with a plurality of apertures 21 and a second cavity portion with a plurality of apertures (examiner notes that three cavities are shown), the at least one suture length includes a first knot A and a second knot B along the suture length, the first knot being disposed adjacent the first surface portion of the at least one distal anchor and the second knot being disposed adjacent the second surface portion of the at least one distal anchor.
Allen discloses the invention essentially as claimed except wherein the suture has tines or protrusions disposed on a second end portion opposite the first end portion. 
Regarding claim 2, the at least one suture length is a suture loop including a suture pair having first and second suture members (Allen; fig. 5, element 30b).
Regarding claim 5, the second knot (Allen; fig. 5, element B) is provided inside of the cavity 17 formed on the second side of the at least one distal anchor.
Regarding claim 18, the at least one suture length includes a loosening portion to lengthen the suture length and a tensioning portion to tension the suture length (paragraph 0056).
Regarding claim 19, the loosening portion (fig. 5, element 38a) and the tensioning portion 38b are disposed below an underside of the at least one distal anchor.
Regarding claim 22, the suture is configured to be passed through the obturator muscle or member (paragraph 0018). Examiner notes that a suture is fully capable of passing through muscle.

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.M.W/Examiner, Art Unit 3771